Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                        Case No. 9:17-CV-80495-MARRA-MATTHEWMAN

   CONSUMER FINANCIAL PROTECTION
   BUREAU,
            Plaintiff,

          v.
   OCWEN FINANCIAL CORPORATION,
   OCWEN MORTGAGE SERVICING, INC.,
   and OCWEN LOAN SERVICING, LLC,
                  Defendants.



                        CASE NO. 9:17-CIV-80496-MARRA/MATTHEWMAN

   OFFICE OF THE ATTORNEY GENERAL,
   THE STATE OF FLORIDA, Department of
   Legal Affairs,
   and
   OFFICE OF FINANCIAL REGULATION,
   THE STATE OF FLORIDA, Division of
   Consumer Finance,
          Plaintiffs,

   v.
   OCWEN FINANCIAL CORPORATION, et al.
          Defendants.



               JOINT NOTICE IN ADVANCE OF DECEMBER 4, 2019 HEARING
          Pursuant to this Court’s Orders dated November 13, 2019 (DE 518), November 21 (DE
   537), and November 26, 2019 (DE 544) Defendants, Ocwen Financial Corporation, Ocwen
   Mortgage Servicing, Inc., Ocwen Loan Servicing, LLC, and PHH Mortgage Corporation
   (collectively, “Ocwen”) and Plaintiffs, the Consumer Financial Protection Bureau (“Bureau”),
   Office of the Attorney General of the State of Florida (“Florida OAG”), and Office of Financial
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 2 of 14



   Regulation of the State of Florida (“OFR”)1, (collectively the Bureau, Florida OAG, OFR and
   Ocwen are the “Parties”), submit this Joint Notice in advance of the December 4, 2019 hearing.
   In its November 13, 2019 Order, the Court ordered “that counsel for the parties shall further confer,
   either in person or by telephone, in good faith and for as long as necessary to address the pending
   discovery dispute.” DE 518 at 2.
          The Parties have met and conferred both before and after the Court’s November 13, 2019
   Order regarding:
          (1) Defendants’ Motion for Partial Reconsideration of the Court’s Order Denying
          Defendants’ Motion for Leave to Use Certain Purportedly Privileged Documents (DE 542);

          (2) Defendants’ Renewed Motion to Compel Production of Improperly Logged Documents
          and Motion for Leave to Use Certain Purportedly Privileged Documents (DE 515);

          (3) Defendants’ Renewed Motion to Reopen and Compel Fact Discovery from Plaintiff
          Consumer Financial Protection Bureau (DE 524); and

          (4) The Bureau’s Motion to Reopen Discovery (DE 531/535)
   (collectively, the “Discovery Motions”).
          Ocwen and OFR conferred on November 22, 2019 in writing and the Parties conferred on
   December 2, 2019 by telephone regarding DE 542. The Parties conferred by telephone on
   November 10, 2019 and December 2, 2019 regarding DE 515, and have also conferred in writing.
   Ocwen and the Bureau conferred by telephone on November 12, 18, and 20, 2019, and December
   2, 2019 regarding DE 524. The Bureau and Ocwen conferred by telephone on December 2, 2019
   regarding DE 531/535.


   I.     Defendants’ Motion for Partial Reconsideration of the Court’s Order Denying
   Defendants’ Motion for Leave to Use Certain Purportedly Privileged Documents (DE 542).
          A.      Ocwen’s Position
          The Parties did not reach a compromise regarding this motion following conferral.
   Ocwen seeks reconsideration of the portion of the Court’s Order (DE 522) denying Ocwen’s
   Motion for Leave to use document B1122, which OFR clawed back from production as
   privileged, and requests that the Court amend or reverse its finding. The portion of the Order


   1
     Collectively, the Bureau, Florida OAG, and OFR are the “Plaintiffs.” Florida OAG and OFR,
   together, are referred to herein as the “Florida Plaintiffs.”


                                                    2
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 3 of 14



   denying Ocwen’s request stated that B1122 was protected by the deliberative process privilege
   because it is “predecisional” in that it was created prior to the filing of this lawsuit. Respectfully,
   the Court’s conclusion was based on a clear error and would result in manifest injustice to
   Ocwen absent reconsideration because document B1122 was not created before this lawsuit was
   filed and is necessary to Ocwen’s defense. Moreover, Ocwen has demonstrated that the
   document is both relevant to its defenses and that such evidence is not otherwise available to
   Ocwen, which weigh in favor of overcoming the qualified deliberative process under Deloitte’s
   five-factor test. See DE 421 at 2-3.
          B.      Plaintiffs’ Position
          The parties’ dispute remains. Ocwen continues to seek reconsideration of this Court’s prior
   Order. Central to the issue is the date of the disputed document (B1122 - the “Advisory Memo”),
   and the fact that the Court’s Order identified an incorrect date for Advisory Memo [DE 522].
   Regardless of the date of the Advisory Memo, however, Ocwen has not shown that the date error
   merits 1) reconsideration by this Court; or 2) a different outcome, even if the Court reconsiders
   the facts based on the actual date. This is true because the Court is correct; the Advisory Memo is
   predecisional even if the accurate date is used. The content of the Advisory Memo is still
   predecisional as to what course of action the state bank regulators should take in the National
   Mortgage Settlement Action (“NMS action”). Specifically, the Advisory Memo concerns a
   consideration of different options being provided to state banking regulators on whether to
   continue post-judgment compliance testing in the NMS lawsuit, and how that may affect various
   regulators’ pending unrelated state licensure actions (and not this action). The Advisory Memo is
   therefore predecisional as it relates to consideration of these various options. Further, despite
   Ocwen’s attempts to impermissibly re-litigate the privilege with respect to whether the Advisory
   Memo should be compelled, the Court’s ruling was proper because the Memo is irrelevant and
   contains information equally accessible in other forms for Ocwen’s use should it choose to use
   such irrelevant information in support of its defenses. For these reasons, Plaintiffs oppose Ocwen’s
   Motion, although they do not oppose the Court clarifying its decision that the Advisory Memo is
   predecisional irrespective of its date because it is an analysis of options being provided to state
   banking regulators related to the NMS action.




                                                     3
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 4 of 14



   II.     Defendants’ Renewed Motion to Compel Production of Improperly Logged
   Documents and Motion for Leave to Use Certain Purportedly Privileged Documents (DE
   515).
           A.     Ocwen’s Position
           Ocwen has narrowed the issues raised in its Renewed Motion, both in its reply and
   following the parties’ conferral and based upon additional information provided by the Florida
   Plaintiffs, as set forth below. However, two central issues remain for the Court’s consideration.
   First, Ocwen contends that OFR has waived privilege over all documents OFR failed to log by
   October 29, 2019, including five documents previously clawed back but not timely logged by
   OFR: OFR_Ocwen 085806, OFR_Ocwen053924, OFR_Ocwen086168, B1122, and
   OFR_Ocwen000515. OFR’s attempt to again amend its privilege log, on November 20, 2019,
   after the Court-ordered October 29 deadline and after Ocwen filed its Renewed Motion, is
   improper and should be disregarded. OFR has waived its privilege claims by failing to log those
   documents pursuant to this Court’s Order (See DE 499 (10/17/2019 Order) at 3 n.1; DE 515 at 4-
   5). In addition, OFR’s removal of thousands of documents from highly litigated prior logs as
   suddenly “non-responsive” violated the Court’s October 18 Order. OFR has not complied with
   the Court’s orders and instructions to serve a comprehensive log with all privileged documents,
   or to produce those documents to Ocwen. Ocwen has again been forced to expend considerable
   time and resources attempting to understand which documents were logged, which were
   subsequently removed, and the reasons why—some of which OFR has subsequently conceded
   were improperly removed from the log and/or should have been produced. Ocwen is still
   reviewing and analyzing information OFR provided about the removed documents both orally
   and in writing as of the date of the filing of this Joint Notice. In an effort to compromise and
   narrow the dispute regarding the documents OFR omitted from its October 29, 2019 Combined
   Privilege Log as purportedly “non-responsive,” Ocwen will no longer seek production of
   documents omitted from the October 29 Combined Privilege Log (as set forth on Exhibit A to
   Ocwen’s Renewed Motion) that the Florida Plaintiffs have represented were previously produced
   to Ocwen by other parties or will be produced to Ocwen. Ocwen’s compromise is specifically
   based upon the Florida Plaintiffs’ representations that the documents they identified as having
   already been produced are identical to the documents omitted from the log. OFR has also
   represented that the documents it has not yet produced will be produced prior to the hearing, by



                                                    4
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 5 of 14



   December 3, 2019. In the event that OFR fails to do so, Ocwen reserves all rights with respect to
   these documents and any requests for sanctions. Ocwen will continue to review information
   provided by Florida Plaintiffs, and will continue to confer with the Florida Plaintiffs, regarding
   the other documents omitted from the October 29, 2019 Combined Privilege Log to determine if
   its Renewed Motion can be further narrowed prior to the hearing.
          Second, Ocwen has narrowed its motion to compel production 39 of 70 documents on
   OFR’s October 29 Combined Privilege Log. See Exhibit 1 to Ocwen’s Reply In Support of Its
   Renewed Motion to Compel Production of Improperly Logged Documents and Motion for Leave
   to Use Certain Purportedly Privileged Documents [DE 543]. Documents on OFR’s October 29
   Combined Privilege Log that concern the National Mortgage Settlement (“NMS”), as set forth on
   Ex. 1 to Ocwen’s Reply, directly relate to Ocwen’s defense that Plaintiffs’ claims are barred
   because of the significant overlap between this litigation and the claims Plaintiffs waived in the
   NMS, as Ocwen argued in its Motion for Leave. See DE 421 at 2; 4; Hrg. Tr. (10/17/19) at 121-
   22. Based on the log entries, the Court should perform an in camera review of these 39
   documents over which OFR has asserted the qualified deliberative process privilege. Assuming
   the deliberative process even applies to each of OFR’s documents, that privilege is overcome by
   Ocwen’s showing of need or good cause for those documents.
          B.      The Florida Plaintiffs’ Position2
          The Parties have not resolved the issues set forth in this Motion. The Florida Plaintiffs rely
   on the arguments set forth in their Response [DE 530 and 532] and the Response filed by the
   Bureau [DE 525].3 OFR maintains that it has fully complied with its obligations regarding the
   privilege log ordered by this Court, and has engaged in good faith efforts to confer with Ocwen,
   provided additional information requested by Ocwen, and amended the operative privilege log as
   required and necessary. Such actions are consistent with OFR’s discovery obligations. OFR
   rejects Ocwen’s contention that the Court ordered non-responsive documents to be produced,


   2
     OFR served an amended privilege log on November 20, 2019 to add the five clawed back
   documents and address other issues raised by Ocwen in its Motion. Ocwen cannot claim that it
   lacked notice of OFR’s asserted privileges where the documents were clawed back with
   assertions of applicable privileges, and given that several of these documents were the subject of
   motions practice.
   3
     The Florida OAG and the Bureau have maintained that they, and other agencies, will be
   impacted by the Court’s rulings on these issues, and therefore have filed respective briefs with
   the Court. See DE 530 and 525].

                                                    5
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 6 of 14



   which is inconsistent with OFR’s discovery obligations and inefficient for the Court and the
   parties. As set forth in its Response [DE 530], in order to narrow the issues and comply with the
   Court's Orders, OFR removed over 1,290 duplicative items from its original privilege log, as well
   as 1,599 original non-responsive documents. Ocwen now takes issue that some (fewer than 200
   of 1,599) documents should not have been removed from the log as non-responsive. Even if these
   documents were responsive and/or relevant to this litigation, which OFR contends they are not,
   Ocwen has received more than sufficient notice of the nature of the documents that OFR did not
   produce.
             With respect to the "clawed back" documents, Ocwen now concedes that it no longer seeks
   to overcome the attorney work product or attorney client communications protections asserted by
   OFR and others. Thus, the only remaining argument for production of these documents appears
   to be that that OFR failed to include them in the privilege log until November 20, 2019. For the
   reasons set forth above, and noting that Ocwen has reserved its rights (see FN 2 in DE 543),4 the
   Florida Plaintiffs state that no good cause exists to disturb the privileges of which Ocwen is on
   notice. Furthermore, Ocwen’s arguments ignore the protections expressly asserted by the Florida
   OAG, and also ignore the protections that belong to other agencies.
             Finally, though Ocwen has reduced the number of documents it seeks from OFR that
   appear on OFR’s operative privilege log (from 39 to the original 79 identified in Exhibit B to its
   Motion), Ocwen still cannot overcome the privileges that OFR has asserted over the documents at
   issue. Ocwen has (1) injected the issue of the NMS through its affirmative defenses; (2) failed to
   demonstrate that the documents it seeks are substantially necessary; (3) failed to articulate
   relevancy, let alone the five factors to waive deliberative process privileges; and (4) ignored the
   chilling effect on inter-agency cooperation outweighs Ocwen’s specious “need” to review the
   privileged documents.
             C.     Bureau’s Position
             The parties’ dispute remains. Ocwen seeks to use documents identified on OFR’s privilege
   log which are protected by numerous privileges, particularly as Ocwen relies on mere speculation
   that such documents may help Ocwen’s defenses relating to the 2013 National Mortgage
   Settlement. Further, Ocwen seeks to use such documents against all Plaintiffs, not just OFR. The



   4
       The Plaintiffs reserve all rights to respond to any arguments raised by Ocwen.


                                                     6
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 7 of 14



   Bureau opposes this motion for three reasons. First, OFR and the numerous other government
   entities copied on several of these documents, have not waived any of their privileges and Ocwen
   has not shown that any exception applies to waive their privileges. Second, some of the materials
   Ocwen seeks are attorney work product for which Ocwen has not shown a substantial need. Third,
   where this information is protected under deliberative process and other privileges, Ocwen has not
   met its threshold burden to show the information is relevant or, even if so, that it can establish the
   five factors necessary for this court to waive the deliberative process privileges held by OFR, and
   the other numerous government entities sending or receiving such documents.


   III.   Defendants’ Renewed Motion to Reopen and Compel Fact Discovery from Plaintiff
   Consumer Financial Protection Bureau (DE 524)
          A.      Ocwen’s Position
          After continued conferral with the Bureau since August, Ocwen has narrowed the issues
   raised in its Renewed Motion. Ocwen now seeks discovery of purely factual information
   through either written answers to 12 straightforward questions regarding the facts surrounding
   Acting Director Mulvaney’s ratification of this lawsuit, or additional deposition time to pursue
   this narrow topic. For the reasons set forth in its Renewed Motion (DE 524) and Reply (DE 551)
   and below, the questions Ocwen moves to compel the Bureau to answer about AD Mulvaney’s
   ratification of this lawsuit are relevant, and there is no privilege that applies, or outweighs
   Ocwen’s need for that information to defend itself. As the Bureau has conceded, the information
   Ocwen seeks is directly relevant to Ocwen’s defense that the Bureau lacked authority to bring
   this action, and Ocwen has preserved its defense for appeal. Further, the information Ocwen
   seeks is neither attorney work product or protected under the deliberative process privilege
   because it is purely factual information. Moreover, even if the facts about AD Mulvaney’s
   ratification were protected by a qualified privilege, Ocwen’s need for that information outweighs
   the Bureau’s interest in concealing it.
          B.      Bureau’s Position
          After conferral, the parties’ dispute remains as to Acting Director Mulvaney’s (“AD
   Mulvaney”) ratification of this lawsuit, including Ocwen’s questions about, for example, the
   information that AD Mulvaney was provided by Bureau personnel, including attorneys, to reach
   his ratification decision. The Bureau continues to oppose Ocwen’s motion, as such information is



                                                     7
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 8 of 14



   both privileged and irrelevant. Specifically, Ocwen claims it needs information about the Bureau’s
   then AD Mulvaney’s ratification of the decision to file this lawsuit in support of Ocwen’s
   constitutional defense—a defense that has already been twice rejected by this Court, including
   recently in November. And, despite Ocwen’s purported pressing need for such information, all of
   Ocwen’s briefings and defenses in the Amended Answer relating to its constitutional defense are
   bereft of any mention, let alone a challenge to, the Bureau’s ratification of this lawsuit. Finally,
   Ocwen has not shown any basis to waive the Bureau’s privileges for information that is protected
   by the deliberative process privilege and as attorney work product.

   IV.    The Bureau’s Motion to Reopen Discovery (DE 531/535)
          A.      Bureau’s Position
          Following conferral, the parties’ dispute remains. As set forth in its Motion (DE 531), the
   Bureau is entitled to basic, highly relevant discovery on Ocwen’s defenses, such as the facts,
   witnesses, and documents supporting Ocwen’s defenses. This is true of the defenses that Ocwen
   previously identified but refused to provide information about in discovery, largely because it had
   yet to file an Answer. This is also true of the new defenses that Ocwen raises for the first time in
   its Amended Answer. Despite the new information in Ocwen’s Amended Answer, Ocwen
   continues to dispute this proposed discovery.

          B.      Ocwen’s Position
          Following conferral, the Parties were unable to resolve their dispute. Ocwen maintains
   that there is no good cause to reopen discovery in this matter. For the reasons set forth in its
   Opposition (DE 546), the Bureau has not demonstrated that Ocwen’s answer resulted in any
   “changed circumstances” that would justify reopening discovery at this late stage. The requested
   discovery is neither “limited” nor “targeted,” as the Court required in its June 6, 2019 order (DE
   398). To the contrary, the Bureau seeks broad and unspecified discovery about Ocwen’s
   “defenses and denials,” of which it has been on notice since the inception of this case. The
   Bureau has had ample opportunity to conduct the requested discovery, and there is no good cause
   to reopen discovery now.




                                                     8
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 9 of 14



   V.     Expert Deadlines
          On November 22, 2019, the Court ordered that the revised deadline for conducting expert
   depositions is January 31, 2020. The parties are in agreement that this order and the January 31,
   2020 deadline applies with equal force to all Parties in this action, including the Bureau.


   Dated: December 2, 2019               Respectfully submitted,


                                         /s/ Catalina E. Azuero
                                         Andrew S. Wein
                                         Bridget Ann Berry
                                         GREENBERG TRAURIG, P.A.
                                         777 South Flagler Drive, Suite 300 East
                                         West Palm Beach, FL 33401
                                         Tel.: 561.650.7900
                                         berryb@gtlaw.com
                                         weina@gtlaw.com

                                         Thomas M. Hefferon (pro hac vice)
                                         Sabrina M. Rose-Smith (pro hac vice)
                                         GOODWIN PROCTER LLP
                                         1900 N Street, NW
                                         Washington, DC 20036
                                         Tel.: 202.346.4000
                                         thefferon@goodwinlaw.com
                                         srosesmith@goodwinlaw.com

                                         Laura A. Stoll (pro hac vice)
                                         GOODWIN PROCTER LLP
                                         601 S. Figueroa Street
                                         Los Angeles, CA 90017
                                         Tel.: 213.426.2500
                                         lstoll@goodwinlaw.com

                                         Catalina E. Azuero (Fla. Bar No. 821411)
                                         GOODWIN PROCTER LLP
                                         100 Northern Avenue
                                         Boston, MA 02210
                                         Tel.: 617.570.1000
                                         cazuero@goodwinlaw.com


                                                    9
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 10 of 14




                                Attorneys for Defendants Ocwen Financial Corp., Ocwen
                                Mortgage Servicing, Inc., Ocwen Loan Servicing, LLC, and
                                PHH Mortgage Corporation

                                Respectfully submitted,

                                Attorneys for Plaintiff,
                                BUREAU OF CONSUMER FINANCIAL PROTECTION

                                JOHN C. WELLS
                                Deputy Enforcement Director

                                JAMES T. SUGARMAN
                                Assistant Litigation Deputy

                                /s/ Jean M. Healey ______
                                Jean M. Healey
                                Phone: 202-435-7514
                                E-mail: jean.healeydippold@cfpb.gov

                                Atur Desai            atur.desai@cfpb.gov
                                Shirley Chiu          shirley.chiu@cfpb.gov
                                Tianna Baez           tianna.baez@cfpb.gov
                                Amanda Roberson       amanda.roberson@cfpb.gov
                                Stephanie Brenowitz   stephanie.brenowitz@cfpb.gov
                                Erin Mary Kelly       erin.kelly@cfpb.gov
                                James Savage          james.savage@cfpb.gov
                                Greg Nodler           greg.nodler@cfpb.gov
                                Michael Posner        michael.posner@cfpb.gov
                                Jack Douglas Wilson   doug.wilson@cfpb.gov

                                1700 G Street NW
                                Washington, DC 20552
                                Facsimile: (202) 435-7722




                                         10
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 11 of 14



                                Respectfully Submitted,

                                Office of the Attorney General
                                The State of Florida
                                Department of Legal Affairs
                                Ashley Moody
                                Attorney General

                                /s/ Sasha Funk Granai
                                Sasha Funk Granai
                                Assistant Chief-Assistant Attorney General
                                Fla. Bar No.: 96648
                                Email: Sasha.Granai@myfloridalegal.com

                                Jennifer Hayes Pinder
                                Senior Assistant Attorney General
                                Fla. Bar No.: 17325
                                Email: Jennifer.Pinder@myfloridalegal.com

                                Victoria Butler
                                Director, Consumer Protection Division
                                Fla. Bar No.: 861250
                                Email: Victoria.Butler@myfloridalegal.com
                                3507 East Frontage Road, Suite 325 Tampa, FL 33607
                                Phone: 813-287-7950
                                Fax: 813-281-5515

                                Respectfully Submitted,

                                Office of Financial Regulations
                                The State of Florida
                                Division of Consumer Finance

                                /s/ Joaquin Alvarez
                                Scott R. Fransen
                                Joaquin Alvarez
                                Assistant General Counsel
                                Fla. Bar No.: 0994571
                                Email: Scott.Fransen@flofr.com
                                1313 N. Tampa St., Suite 615



                                         11
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 12 of 14



                                Tampa, FL 33602
                                Telephone: 813-218-5364
                                Facsimile: 813-272-3752

                                Miriam S. Wilkinson
                                Chief Counsel
                                Fla. Bar No.: 972101
                                Email: Miriam.Wilkinson@flofr.com

                                Anthony Cammarata
                                General Counsel
                                Fla. Bar No.: 767492
                                Email: Anthony.Cammarata@flofr.com
                                The Fletcher Building
                                200 E. Gaines Street
                                Tallahassee, FL 32399-0370 Telephone: 850-410-9601




                                         12
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 13 of 14



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
   December 2, 2019 via ECF on all counsel or parties of record listed below:

                                     Jennifer Hayes Pinder
                           Email: Jennifer.Pinder@myfloridalegal.com

                                      Sasha Funk Granai
                           Email: Sasha.Granai@myfloridalegal.com

                                         Victoria Butler
                           Email: Victoria.Butler@myfloridalegal.com

                                        Scott R. Fransen
                                Email: Scott.Fransen@flofr.com

                                     Miriam S. Wilkinson
                              Email: Miriam.Wilkinson@flofr.com

                                     Anthony Cammarata
                             Email: Anthony.Cammarata@flofr.com

                                          Jean Healey
                                 Email: jean.healey@cfpb.gov

                                           Atur Desai
                                  E-mail: atur.desai@cfpb.gov

                                          Tianna Baez
                                 E-mail: tianna.baez@cfpb.gov

                                       Amanda Roberson
                              E-mail: amanda.roberson@cfpb.gov

                                      Stephanie Brenowitz
                             E-mail: stephanie.brenowitz@cfpb.gov

                                       Erin Mary Kelly
                                  E-mail: erin.kelly@cfpb.gov

                                         James Savage
                                E-mail: james.savage@cfpb.gov

                                          Greg Nodler
                                 E-mail: greg.nodler@cfpb.gov



                                              13
Case 9:17-cv-80495-KAM Document 553 Entered on FLSD Docket 12/02/2019 Page 14 of 14




                                     Michael Posner
                            E-mail: michael.posner@cfpb.gov

                                  Jack Douglas Wilson
                              E-mail: doug.wilson@cfpb.gov

                                     Shirley T. Chiu
                              E-mail: shirley.chiu@cfpb.gov

                                      Blaine Winship
                        E-mail: blaine.winship@myfloridalegal.com

                                     Joaquin Alvarez
                            E-Mail: Joaquin.alvarez@flofr.com



                                            /s/ Catalina E. Azuero




                                           14
